EXHIBIT 10.1

AMENDED

DOMINO’S PIZZA, INC.

2004 EQUITY INCENTIVE PLAN

1. DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2. GENERAL

The Plan has been established to advance the interests of the Company by giving
Stock-based and other incentives to selected Employees, directors and other
persons (including both individuals and entities) who provide services to the
Company or its Affiliates.

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award,
except that the Administrator may not reduce the exercise price of an
outstanding Option and may not, without the consent of the holder of an Award,
take any action under this clause with respect to such Award if such action
would adversely affect the rights of such holder; prescribe forms, rules and
procedures (which it may modify or waive); and otherwise do all things necessary
to carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator shall exercise its discretion consistent with qualifying the
Award for such exception.

4. LIMITS ON AWARD UNDER THE PLAN

a. Number of Shares.

A maximum of 10,600,000 shares of Stock may be delivered in satisfaction of
Awards under the Plan. The shares of Stock may be authorized, but unissued, or
reacquired shares of Stock. For purposes of the preceding sentence, the
following shares shall not be considered to have been delivered under the Plan:
(i) shares remaining under an Award that terminates without having been
exercised in full; (ii) shares of Restricted Stock that have been forfeited in
accordance with the terms of the applicable Award; and (iii) shares held back,
in satisfaction of the exercise price or tax withholding requirements, from
shares that would otherwise have been delivered pursuant to an Award. The number
of shares of Stock delivered under an Award shall be determined net of any
previously acquired Shares tendered by the Participant in payment of the
exercise price or of withholding taxes. A maximum of 1,000,000 shares of Stock
may be issued as ISO Awards under the Plan.

 

- 1 -



--------------------------------------------------------------------------------

b. Type of Shares.

Stock delivered by the Company under the Plan may be authorized but unissued
Stock or previously issued Stock acquired by the Company and held in treasury.
No fractional shares of Stock will be delivered under the Plan.

c. Option & SAR Limits.

The maximum number of shares of Stock for which Stock Options may be granted to
any person in any calendar year, the maximum number of shares of Stock subject
to SARs granted to any person in any calendar year and the aggregate maximum
number of shares of Stock subject to other Awards that may be delivered to any
person in any calendar year shall each be 1,000,000. For purposes of the
preceding sentence, the repricing of a Stock Option or SAR shall be treated as a
new grant to the extent required under Section 162(m). Subject to these
limitations, each person eligible to participate in the Plan shall be eligible
in any year to receive Awards covering up to the full number of shares of Stock
then available for Awards under the Plan.

d. Other Award Limits.

No more than $1,000,000 may be paid to any individual with respect to any Cash
Performance Award. In applying the limitation of the preceding sentence:
(A) multiple Cash Performance Awards to the same individual that are determined
by reference to performance periods of one year or less ending with or within
the same fiscal year of the Company shall be subject in the aggregate to one
limit of such amount, and (B) multiple Cash Performance Awards to the same
individual that are determined by reference to one or more multi-year
performance periods ending in the same fiscal year of the Company shall be
subject in the aggregate to a separate limit of such amount. With respect to any
Performance Award other than a Cash Performance Award or a Stock Option or SAR,
the maximum Award opportunity shall be 1,000,000 shares of Stock or their
equivalent value in cash, subject to the limitations of Section 4.c.

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.

 

- 2 -



--------------------------------------------------------------------------------

6. RULES APPLICABLE TO AWARDS

a. All Awards.

(1) Terms of Awards. The Administrator shall determine the terms of all Awards
subject to the limitations provided herein. In the case of an ISO, the term
shall be ten (10) years from the date of grant or such shorter term as may be
provided in the Award. Moreover, in the case of an ISO granted to a Participant
who, at the time the ISO is granted, owns stock representing more than ten
percent (10%) of the total combined voting power of all classes of capital stock
of the Company or any Parent or Subsidiary, the term of the ISO shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Award.

(2) Performance Criteria. Where rights under an Award depend in whole or in part
on satisfaction of Performance Criteria, actions by the Company that have an
effect, however material, on such Performance Criteria or on the likelihood that
they will be satisfied will not be deemed an amendment or alteration of the
Award.

(3) Alternative Settlement. The Company may at any time extinguish rights under
an Award in exchange for payment in cash, Stock (subject to the limitations of
Section 4) or other property on such terms as the Administrator determines,
provided the holder of the Award consents to such exchange.

(4) Transferability Of Awards. Except as the Administrator otherwise expressly
provides, Awards may not be transferred other than by will or by the laws of
descent and distribution, and during a Participant’s lifetime an Award requiring
exercise may be exercised only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

(5) Vesting, Etc. Without limiting the generality of Section 3, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable. Unless the
Administrator expressly provides otherwise, immediately upon the cessation of
the Participant’s employment or other service relationship with the Company and
its Affiliates an Award requiring exercise will cease to be exercisable and all
Awards to the extent not already fully vested will be forfeited, except that:

(A) all Stock Options and SARs held by a Participant immediately prior to his or
her death, to the extent then exercisable, will remain exercisable by such
Participant’s executor or administrator or the person or persons to whom the
Stock Option or SAR is transferred by will or the applicable laws of descent and
distribution, and to the extent not then exercisable will vest and become
exercisable upon such Participant’s death by such Participant’s executor or
administrator or the person or persons to whom the Stock Option or SAR is
transferred by will or the applicable laws of descent and distribution, in each
case for the lesser of (i) a one year period ending with the first anniversary
of the Participant’s death or (ii) the period ending on the latest date on which
such Stock Option or SAR could have been exercised without regard to this
Section 6.a.(5) and shall thereupon terminate; and

 

- 3 -



--------------------------------------------------------------------------------

(B) all Stock Options and SARs held by the Participant immediately prior to the
cessation of the Participant’s employment or other service relationship for
reasons other than death and except as provided in (C) below, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6.a.(5), and
shall thereupon terminate.

Unless the Administrator expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other Participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

(6) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements, but not in
excess of the minimum tax withholding rates applicable to the employee.

(7) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award.

(8) Rights Limited. Nothing in the Plan shall be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a shareholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.

(9) Section 162(m). In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception.

 

- 4 -



--------------------------------------------------------------------------------

b. Awards Requiring Exercise.

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, (a) an Award requiring exercise by the holder will not be deemed to
have been exercised until the Administrator receives a written notice of
exercise (in form acceptable to the Administrator) signed by the appropriate
person and accompanied by any payment required under the Award; and (b) if the
Award is exercised by any person other than the Participant, the Administrator
may require satisfactory evidence that the person exercising the Award has the
right to do so.

(2) Exercise Price. The Administrator shall determine the exercise price of each
Stock Option provided that each Stock Option intended to qualify for the
performance-based exception under Section 162(m) of the Code and each ISO must
have an exercise price that is not less than the fair market value of the Stock
subject to the Stock Option, determined as of the date of grant. An ISO granted
to an Employee described in Section 422(b)(6) of the Code must have an exercise
price that is not less than 110% of such fair market value.

(3) Payment Of Exercise Price, If Any. Where the exercise of an Award is to be
accompanied by payment: (a) all payments will be by cash or check acceptable to
the Administrator, or, if so permitted by the Administrator (with the consent of
the optionee of an ISO if permitted after the grant), (i) through the delivery
of shares of Stock which have been outstanding for at least six months (unless
the Administrator approves a shorter period) and which have a fair market value
equal to the exercise price, (ii) by delivery of an unconditional and
irrevocable undertaking by a broker to deliver promptly to the Company
sufficient funds to pay the exercise price, or (ii) by any combination of the
foregoing permissible forms of payment; and (b) where shares of Stock issued
under an Award are part of an original issue of shares, the Award shall require
an exercise price equal to at least the par value of such shares.

(4) ISOs. No ISO may be granted under the Plan after June 1, 2014, but ISOs
previously granted may extend beyond that date.

c. Awards Not Requiring Exercise.

Awards of Restricted Stock and Unrestricted Stock may be made in return for
either (i) services determined by the Administrator to have a value not less
than the par value of the Awarded shares of Stock, or (ii) cash or other
property having a value not less than the par value of the Awarded shares of
Stock payable in such combination and type of cash, other property (of any kind)
or services as the Administrator may determine.

7. EFFECT OF CERTAIN TRANSACTIONS

a. Mergers, Etc.

In the event of a Covered Transaction, all outstanding Awards shall vest and if
relevant become exercisable and all deferrals, other than deferrals of amounts
that are neither measured by reference to nor payable in shares of Stock, shall
be accelerated, immediately prior to the

 

- 5 -



--------------------------------------------------------------------------------

Covered Transaction and upon consummation of such Covered Transaction all Awards
then outstanding and requiring exercise shall be forfeited unless assumed by an
acquiring or surviving entity or its affiliate as provided in the following
sentence. In the event of a Covered Transaction, unless otherwise determined by
the Administrator, all Awards that are payable in shares of Stock and that have
not been exercised, exchanged or converted, as applicable, shall be converted
into and represent the right to receive the consideration to be paid in such
Covered Transaction for each share of Stock into which such Award is
exercisable, exchangeable or convertible, less the applicable exercise price or
purchase price for such Award. In connection with any Covered Transaction in
which there is an acquiring or surviving entity, the Administrator may provide
for substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

b. Changes in and Distributions with Respect to the Stock.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares, recapitalization or other change in the Company’s
capital structure after May 11, 2004, the Administrator will make appropriate
adjustments to the maximum number of shares that may be delivered under the Plan
under Section 4.a., and will also make appropriate adjustments to the number and
kind of shares of stock or securities subject to Awards then outstanding or
subsequently granted, any exercise prices relating to Awards and any other
provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
common stockholders other than those provided for in Section 7.a. and 7.b.(1),
or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder; provided, that no such adjustment shall be made
to the maximum share limits described in Section 4.c. or 4.d., or otherwise to
an Award intended to be eligible for the performance-based exception under
Section 162(m), except to the extent consistent with that exception, nor shall
any change be made to ISOs except to the extent consistent with their continued
qualification under Section 422 of the Code.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock shall be construed to include any stock or securities resulting from an
adjustment pursuant to Section 7.b.(1) or 7.b.(2) above.

 

- 6 -



--------------------------------------------------------------------------------

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until the Company’s counsel has approved all legal matters in
connection with the issuance and delivery of such shares; if the outstanding
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and all conditions
of the Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock.

9. AMENDMENT AND TERMINATION

Subject to the last sentence of Section 3, the Administrator may at any time or
times amend the Plan or any outstanding Award for any purpose which may at the
time be permitted by law, or may at any time terminate the Plan as to any
further grants of Awards; provided, that (except to the extent expressly
required or permitted by the Plan) no such amendment will, without the approval
of the stockholders of the Company, effectuate a change: (i) for which
stockholder approval is required in order for the Plan to continue to qualify
under Section 422 of the Code; (ii) for which stockholder approval is required
under the Corporate Governance Laws of the New York Stock Exchange applicable to
the Company; and (iii) for Awards to be eligible for the performance-based
exception under Section 162(m).

In addition, the Administrator may take any action consistent with the terms of
the Plan, either before or after an Award has been granted, which the
Administrator deems necessary or advisable to comply with any government laws or
regulatory requirements of a foreign country, including but not limited to,
modifying or amending the terms and conditions governing any Awards, or
establishing any local country plans as sub-plans to this Plan. Further, under
all circumstances, the Administrator may make non-substantive administrative
changes to the Plan as to conform with or take advantage of governmental
requirements, statutes or regulations.

10. NON-LIMITATION OF THE COMPANY’S RIGHTS

The existence of the Plan or the grant of any Award shall not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

11. GOVERNING LAW

The Plan shall be construed in accordance with the laws of the State of
Delaware.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Board or, if one or more has been appointed, the Committee.

“Affiliate”: Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Deferred Stock.

(vi) Securities (other than Stock Options) that are convertible into or
exchangeable for Stock on such terms and conditions as the Administrator
determines.

(vii) Cash Performance Awards.

(viii) Performance Awards.

(ix) Grants of cash, or loans, made in connection with other Awards in order to
help defray in whole or in part the economic cost (including tax cost) of the
Award to the Participant.

“Board”: The Board of Directors of the Company.

“Cash Performance Award”: A Performance Award payable in cash. The right of the
Company under Section 6.a.(3) to extinguish an Award in exchange for cash or the
exercise by the Company of such right shall not make an Award otherwise not
payable in cash a Cash Performance Award.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

 

A-1



--------------------------------------------------------------------------------

“Committee”: One or more committees of the Board which in the case of Awards
granted to officers of the Company shall be comprised solely of two or more
outside directors within the meaning of Section 162(m). Any Committee may
delegate ministerial tasks to such persons (including Employees) as it deems
appropriate.

“Company”: Domino’s Pizza, Inc.

“Covered Transaction”: Any of (i) a consolidation or merger in which the Company
is not the surviving corporation or which results in the acquisition of all or
substantially all of the Company’s then outstanding common stock by a single
person or entity or by a group of persons and/or entities acting in concert,
(ii) a sale or transfer of all or substantially all the Company’s assets, or
(iii) a dissolution or liquidation of the Company.

“Deferred Stock”: A promise to deliver Stock or other securities in the future
on specified terms.

“Employee”: Any person who is employed by the Company or an Affiliate.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. No Stock Option Awarded under the Plan will
be an ISO unless the Administrator expressly provides for ISO treatment.

“Parent”: A “parent corporation,” whether now or hereafter existing, as defined
in Section 424(e) of the Code.

“Participant”: An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): (i) sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or other items, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; network deployment; sales of particular products or
services; customer acquisition, expansion and

 

A-2



--------------------------------------------------------------------------------

retention; or any combination of the foregoing; or (ii) acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; recapitalizations,
restructurings, financings (issuance of debt or equity) and refinancings;
transactions that would constitute a change of control; or any combination of
the foregoing. A Performance Criterion measure and targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss.

“Plan”: The Domino’s Pizza, Inc. 2004 Equity Incentive Plan, as from time to
time amended and in effect.

“Restricted Stock”: An Award of Stock subject to restrictions requiring that
such Stock be redelivered to the Company if specified conditions are not
satisfied.

“Section 162(m)”: Section 162(m) of the Code.

“SARs”: Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.

“Stock”: Common Stock of the Company, par value $ .01 per share.

“Stock Options”: Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.

“Subsidiary”: A “subsidiary corporation,” whether now or hereafter existing, as
defined in Section 424(f) of the Code.

“Unrestricted Stock”: An Award of Stock not subject to any restrictions under
the Plan.

 

A-3